REASONS FOR ALLOWANACE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 9 and its dependent claim(s), if any, the prior art (e.g., US 2008/0084966) discloses an x-ray device (title and fig. 14) comprising: a housing (112) configured to provide a vacuum therein; an electron source (116) arranged inside the housing and configured to emit electrons; an anode (118) arranged inside the housing and configured to produce x-ray radiation when impacted by electrons emitted by the electron source; a transmission body (122) having material transparent to x-ray radiation; and a converter (119) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation (abstract: characteristic x-ray), wherein the anode (118) is configured to produce the x-ray radiation in transmission and is arranged between the electron source (116) and the converter (119).  
However, the prior art fails to disclose or fairly suggest an x-ray device including: a converter arranged inside the transmission body, and wherein the converter is arranged in a curved form such that at least one lateral edge of the converter is in contact with the anode, in combination with all of the other recitations in the claim. 

Regarding claim 17 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest a method of applying x-ray radiation by an x-ray device, the method including: wherein the converter is arranged inside a transmission body; and wherein the converter is arranged in a curved form such that at least one lateral edge of the converter is in contact with the anode, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884